Exhibit 10.46

 

[NAME OF EXECUTIVE]

RESTRICTED STOCK AGREEMENT

 

This Agreement is between                                  (the “Executive”) and
Host Marriott Corporation (“Company”), a Maryland corporation, and governs an
award made to the Executive pursuant to the 1997 Host Marriott Corporation and
Host Marriott, L.P. Comprehensive Stock and Cash Incentive Plan, as amended (the
“Plan”). The Company and the Executive agree as follows:

 

1. Restricted Stock Award. The Company has awarded the Executive             
shares of Restricted Stock of which:

 

(i)              shares shall vest based on the Executive’s continued service
with the Company (the “Time Based Award”);

 

(ii)              shares shall vest based on performance relating to Absolute
Total Shareholder Return (The “Absolute TSR Award”); and

 

(iii)              shares shall vest based on performance relating to Relative
Total Shareholder Return (the “Relative TSR Award”).

 

2. Time Based Award. The Time Based Award will vest in three (3) annual
installments as follows: (i)              shares on December 31, 2006;
(ii)              shares on December 31, 2007; and (iii)              shares on
December 31, 2008, provided that the Executive is employed by the Company on the
relevant December 31 and such Executive’s employment with the Company had not
terminated during the applicable twelve (12) month period preceding the vesting
date, unless otherwise provided in Section 8 of this Agreement.

 

3. Absolute TSR Award. The Absolute TSR Award may vest in three (3) annual
installments as follows: (i)              shares for the period January 1, 2006
to December 31, 2006; (ii)              shares for the period January 1, 2007 to
December 31, 2007; and (iii)              shares for the period January 1, 2008
to December 31, 2008 based on satisfaction of the Absolute TSR during such
period as follows:

 

 

If Absolute TSR is  

Then the percentage of the

Absolute TSR Award for the

relevant period which will

vest will be

<7%

      0%

7%

    25%

10%

    50%

15%

  100%



--------------------------------------------------------------------------------

[Name of Executive]

2006 Restricted Stock Agreement

 

 

The Executive will vest in any installment of the Absolute TSR Award provided
that the Executive is employed by the Company on the date that the Compensation
Policy Committee of the Board of Directors of the Company (the “Committee”)
determines the Absolute TSR for such period and such Executive’s employment with
the Company had not terminated during the prior twelve (12) month period
preceding the vesting date, unless otherwise provided in Section 8 of this
Agreement.

 

Absolute TSR for the relevant year shall mean the increase in the Starting Price
over the Ending Price, plus dividends paid on the Company’s common stock during
the relevant year. The “Starting Price” shall mean the average of the high and
the low trading prices of the Company common stock on the trading days occurring
on the last sixty (60) calendar days of the calendar year preceding the relevant
year. The “Ending Price” shall mean the average of the high and low trading
prices of Company common stock on the trading days occurring on the last sixty
(60) calendar days of the relevant year. The calculation of the Absolute TSR and
the number of shares vested under the Absolute TSR Award shall be carried out to
the third decimal point. The actual number of shares of the Absolute TSR Award
which shall vest shall be interpolated between the vesting percentages to the
extent that the Absolute TSR is between the amounts set forth in the chart
above.

 

Shares of the Absolute TSR Award that do not vest in any calendar year may vest
based on satisfaction of Cumulative Performance, as described in Section 5 of
this Agreement.

 

4. Relative TSR Award. The Relative TSR Awards may vest in three (3) annual
installments as follows: (i)              shares for the period January 1, 2006
to December 31, 2006; (ii)              shares for the period January 1, 2007 to
December 31, 2007; and              shares for the period January 1, 2008 to
December 31, 2008 based on satisfaction of the Relative TSR as follows:

 

 

If Relative TSR is   

Then the percentage of the

Relative TSR Award for

the relevant period which

will vest will be

<40th percentile

       0%

40th percentile

     25%

60th percentile

     50%

80th percentile

   100%

 

2



--------------------------------------------------------------------------------

[Name of Executive]

2006 Restricted Stock Agreement

 

 

The Executive will vest in any installment of the Relative TSR Award provided
that the Executive is employed by the Company on the date that the Committee
determines the Relative TSR for such period and such Executive’s employment with
the Company had not terminated during the prior twelve (12) month period
preceding the vesting date, unless otherwise provided in Section 8 of this
Agreement.

 

“Relative TSR” shall mean the Absolute TSR compared to the NAREIT Equity Index
for the relevant period. The calculation of the Relative TSR and the number of
shares vested under the Relative TSR Award shall be carried out to the third
decimal point. The actual number of shares of the Relative TSR Award which shall
vest shall be interpolated between the vesting percentages to the extent that
the Relative TSR is between the amounts set forth in the chart above.

 

Relative TSR Shares that do not vest in any period may vest and be released
based on satisfaction of Cumulative Performance, as described in Section 5 of
this Agreement.

 

5. Cumulative Performance. Shares of each of the Absolute TSR Award and Relative
TSR Award that do not vest during a relevant period may vest upon satisfaction
of a cumulative performance criterion, each measured independently as described
below.

 

Any unvested portion of the Absolute TSR Award will vest if the average of the
high and low trading prices of the Company common stock for any consecutive 60
calendar day period during the period July 1, 2008 through December 31, 2008
equals or exceeds a cumulative 15% TSR over the Starting Price for the
January 1, 2006; provided that the Executive is employed by the Company on the
date that the Committee determines the Absolute TSR for such period and such
Executive’s employment with the Company had not terminated during the three year
vesting period, unless otherwise provided in Section 8 of this Agreement.

 

Any unvested portion of the Relative TSR Award will vest if the cumulative
Relative TSR for the Company for the period January 1, 2006 through December 31,
2008 equals or exceeds the 80th percentile of the peer companies in the NAREIT
Equity Index; provided that the Executive is employed by the Company on the date
the Committee determines the cumulative Relative TSR and such Executive’s
employment with the Company had not terminated during the three year vesting
period, unless otherwise provided in Section 8 of this Agreement.

 

6. Restricted Stock Account. The full number of shares of Restricted Stock have
been deposited in restricted stock account or accounts for the Executive at the
Company’s transfer agent. The Company reserves the right at its sole discretion
to change the financial institution in which the shares are deposited. These
shares are nontransferable and otherwise subject to the Plan until the
restrictions are removed based on achievement of the applicable conditions to
removal of the restrictions or as otherwise permitted by the Committee. Shares
of Restricted Stock shall be released from such account and all restrictions on
transfer thereof shall be removed as soon as practicable after the shares have
vested in accordance with Sections 2, 3, 4 or 5 above. All determinations of
vesting in the Absolute TSR Award and Relative TSR Award shares shall be
determined by the Committee in its sole discretion.

 

3



--------------------------------------------------------------------------------

[Name of Executive]

2006 Restricted Stock Agreement

 

 

7. Voting Rights and Dividends. The Executive has the right to vote the
Restricted Stock, except to the extent shares are forfeited. The Executive shall
not receive any dividends with respect to the Restricted Stock unless and until
the Executive vests in the relevant shares. At the time of vesting, the
Executive shall receive a cash payment equal to the cumulative dividends
(without interest) paid on the shares of Restricted Stock in which the Executive
vests for the period beginning on the date of grant of those shares, and ending
on the date of vesting. No dividends shall be paid to the Executive with respect
to any shares represented by shares of Restricted Stock that are forfeited by
the Executive.

 

In the event any or all of the shares of Restricted Stock are split, or
combined, or in any other manner changed, modified or amended, or the Company is
recapitalized, restructured, or reorganized, the Executive shall receive such
number of new shares or equivalent equity interest and value so that the value
of any remaining shares of Restricted Stock under this Agreement is not
diminished or adversely impacted in any manner.

 

8. Termination Policy. This Agreement is not an employment contract. This
Agreement is, however, a contract creating enforceable rights between the
Company (and any successor) and the Executive regarding the Restricted Stock.
This Agreement is subject to the “Host Marriott Corporation Severance Plan for
Executives” (the “Severance Plan”), attached hereto as Exhibit A. If the
Executive’s employment with the Company is terminated for Cause (as defined in
the Severance Plan) or by the Executive without Good Reason (as defined in the
Severance Plan), then all unvested and unreleased shares of Restricted Stock
shall be forfeited. If the Executive’s employment with the Company is terminated
without Cause or by the Executive with Good Reason not following a Change in
Control, then the amount of the Time Based Award for such year, and 50% of the
Absolute TSR Award and Relative TSR Award for that year shall vest and all
restrictions thereon shall be removed. If the Executive’s employment with the
Company is terminated by (i) reason of the Executive’s death, (ii) Disability,
(iii) the Company without Cause following a Change in Control or (iv) the
Executive with Good Reason following a Change in Control, then all shares of
Restricted Stock shall vest and all restrictions thereon shall be removed. For
Mr. Nassetta, Mr. Risoleo and Mr. Walter, add the following sentence: [The
Executive agrees that in the event of his death, however, his named beneficiary
will receive $             (the “Proceeds”) from that certain [define the
Insurance Policy] dated as of             . Executive agrees notwithstanding the
foregoing that he shall forfeit that number of shares which of Restricted Stock
have a Fair Market Value equal to the amount of the Proceeds and any remaining
shares of Restricted Stock shall vest.]

 

9. Other Long-Term Incentive Awards. The Executive understands and agrees that
the shares of Restricted Stock granted pursuant to this Agreement are in lieu of
any other awards of long-term incentives or supplemental long-term incentives of
stock options and deferred bonus stock awards for the period 2006 – 2008, and
that the Executive is not entitled to receive any additional stock options
award, deferred bonus stock awards or additional restricted stock award during
that period (other than awards granted and still in effect prior to January 31,
2006 [and the shares of Restricted Stock granted on February 9, 2006 designated
as a special shareholder value grant]). The Committee reserves the right to make
additional long-term incentive awards to individuals in cases where it believes
doing so is in the best interests of the Company and its shareholders.

 

4



--------------------------------------------------------------------------------

[Name of Executive]

2006 Restricted Stock Agreement

 

 

10. The Plan. The Restricted Stock is granted in accordance with and subject to
the Plan. The terms of this Agreement are intended to be in full accordance with
the Plan. However, in the event of any potential conflict between any term of
this Agreement and the Plan, this Agreement shall automatically be amended to
comply with the terms of the Plan.

 

11. Modifications to the Agreement. This Agreement represents the full and
complete understanding between the Executive and the Company and this Agreement
cannot be modified or changed by any prior or contemporaneous or future oral
agreement of the parties. This Agreement shall only be modified by the express
written agreement of the parties.

 

12. Governing Law. This Agreement shall be governed by the law of the State of
Maryland without regard to choice of law or conflict of law rules.

 

13. Designation of Beneficiary. The Executive may designate a beneficiary in the
space provided at the end of this Agreement.

 

14. Taxation. The Executive understands that upon removal of restrictions on any
of the shares represented by the Long-Term Incentive Award, a taxable event will
occur and Executive will be responsible for payment of taxes due. The Committee
may condition the delivery of any shares or any other benefits under this
Agreement on the satisfaction of applicable withholding requirements. The
Committee, in its discretion, and subject to such requirements as the Committee
may impose prior to the occurrence of such withholding, may permit such
withholding obligations to be satisfied through cash payment by the Executive,
through the surrender of shares of common stock of the Company that the
Executive already owns, or through the surrender of shares of Restricted Stock
to which the Executive would otherwise be entitled under this Agreement
provided, however, that if the withholding obligation arises during a period in
which the Associate is prohibited in trading in the Company’s equity securities
by reason of the Federal securities laws, or any Company policy regarding
insider trading, then the Company shall automatically withhold the number of
shares with a Fair Market Value equal to the minimum amount required to be
withheld from the Restricted Stock to which the Associate would otherwise be
entitled under this Agreement.

 

15. Confidential Information. In consideration of the grant of Restricted Stock
the Executive hereby agrees that the Company has made and will make available to
the Executive, and the Executive will have access to, certain Confidential
Information of the Company and its affiliates. The Executive acknowledges and
agrees that any and all Confidential Information learned or obtained by the
Executive during the course of the Executive’s employment with the Company or
otherwise, whether developed by the Executive alone or in conjunction with
others or otherwise, shall be and is the property of the Company and its
affiliates. Accordingly, the Executive shall at all times keep all Confidential
Information confidential and will not use such Confidential Information other
than in connection with the Executive’s discharge of his/her employment with the
Company, and will safeguard the Confidential Information from unauthorized
disclosure. This covenant is not intended to, and does not limit in any way the
Executive’s duties and obligations to the Company under statutory and common law
not to disclose or make personal use of the Confidential Information or

 

5



--------------------------------------------------------------------------------

[Name of Executive]

2006 Restricted Stock Agreement

 

 

trade secrets. For the purposes of this Agreement, “Confidential Information”
shall mean all confidential and proprietary information of the Company, and its
affiliates, including, without limitation, the Company’s contractor, customer,
supplier and vendor lists and information, marketing strategies, pricing
policies or characteristics, product or product specifications, designs,
software systems, leasing costs, cost of equipment, business or business
prospects, plans, proposals, codes, marketing studies, research, reports,
investigations, trade secrets or other information of similar character. For
purposes of this Agreement, Confidential Information shall not include
(i) information which is generally available to the public, (ii) information
obtained by the Executive from third persons other than employees of the
Company, its subsidiaries, and affiliates not under agreement to maintain the
confidentiality of the same, and (iii) information which is required to be
disclosed by law or legal process.

 

 

Accepted by the Executive:      

For the Company:

                  

[Name]

                

Date:

          Date:     

Beneficiary:

                

Relationship:

                

 

6